Name: Commission Implementing Decision (EU) 2015/2417 of 17 December 2015 amending Implementing Decision (EU) 2015/789 as regards measures to prevent the introduction into and the spread within the Union of Xylella fastidiosa (Wells et al.) (notified under document C(2015) 9191)
 Type: Decision_IMPL
 Subject Matter: cultivation of agricultural land;  agricultural activity;  trade policy;  means of agricultural production;  international trade;  agricultural policy;  environmental policy;  trade
 Date Published: 2015-12-19

 19.12.2015 EN Official Journal of the European Union L 333/143 COMMISSION IMPLEMENTING DECISION (EU) 2015/2417 of 17 December 2015 amending Implementing Decision (EU) 2015/789 as regards measures to prevent the introduction into and the spread within the Union of Xylella fastidiosa (Wells et al.) (notified under document C(2015) 9191) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) Commission Implementing Decision (EU) 2015/789 (2) has been applied since May 2015. In view of notifications, in the meantime, of new outbreaks of Xylella fastidiosa (Wells et al.) (hereinafter the specified organism) by the French authorities in their respective territories, the measures provided for in that Decision should be adapted to the current situation. (2) Scientific analyses have shown that different subspecies of the specified organism occur in the Union territory. Moreover, several host plants have been found to be susceptible to only one of those subspecies. Therefore, the definition of host plants should be amended in order to take into account such developments. For the same reason it would also be appropriate to offer the possibility to Member States to demarcate areas only with regard to those subspecies. (3) In order to ensure a more timely approach as regards the listing of host plants, which are currently listed in Annex II to Implementing Decision (EU) 2015/789, the definition of host plants should be amended, Annex II should be deleted and the list of host plants should be published in a Commission database of host plants susceptible to Xylella fastidiosa in the Union territory. (4) In view of the amendment of the definition of host plants, it would be appropriate to also amend the definition of specified plants to ensure that they cover all host plants immediately after their inclusion in the database referred to in recital 3. (5) Given the risk of the spread of the specified organism in any part of the Union territory, as well as the importance of early action, the setting up of contingency plans at Member State level is of particular importance in order to ensure better preparedness in case of potential outbreaks. (6) In order to facilitate scientific research for the purpose of identifying the precise effects of the specified organism on host plants, the Member State concerned should be given the possibility to authorise the planting of host plants in one or more parts of the containment area for scientific purposes, in accordance with the conditions laid down in Commission Directive 2008/61/EC (3), and ensuring the protection of the Union territory not yet affected by the specified organism. However, such possibility should not exist for the area referred to in Article 7(2)(c) of Implementing Decision (EU) 2015/789 due to its proximity to the rest of the Union territory. (7) On 2 September 2015, the European Food Safety Authority (EFSA) has published a scientific opinion (4) on hot water treatment of dormant grapevine planting material against the specified organism. That opinion shows that the conditions prescribed and recommended to sanitize grapevine planting material against Grapevine flavescence dorÃ ©e phytoplasma, are also effective against the specified organism. Therefore it is appropriate to allow, under certain conditions, the movement of dormant plants of Vitis within and out of the demarcated areas where those plants have undergone hot water treatment. (8) Taking into account the susceptibility of the host plants to be infected with the specified organism, as well as the need to enhance awareness of operators and traceability in case of positive findings, it is appropriate to provide that also host plants which have never been grown inside the demarcated areas, may only be moved within the Union territory if accompanied by a plant passport. However, for the purpose of not introducing disproportionate administrative burdens to sellers of those plants, this requirement should not apply to the movement of those plants to persons acting for purposes which are outside their trade, business or profession. (9) Given the serious effects caused by the specified organism and the importance of preventing or acting as early as possible in order to control any potential outbreaks in the Union territory, all Member States should make information available to the general public, travellers, professional and international transport operators about the threat of the specified organism for the Union territory. (10) On 27 July 2015, the French authorities notified to the Commission the first outbreak of the specified organism in the region of Corsica. Since the specified organism has been found in Corsica on plants of species which are not yet listed as specified plants, it is appropriate to update the list of specified plants in order to include those species. Annex I to Implementing Decision 2015/789/EU should therefore be amended accordingly. (11) Implementing Decision (EU) 2015/789 should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Amendments to Implementing Decision (EU) 2015/789 Implementing Decision (EU) 2015/789 is amended as follows: (1) In Article 1 points (a) (b) and (c) are replaced by the following: (a) specified organism  means any subspecies of Xylella fastidiosa (Wells et al); (b) host plants  means plants for planting, other than seeds, belonging to the genera and species listed in the Commission database of host plants susceptible to Xylella fastidiosa in the Union territory, as having been found to be susceptible in the Union territory to the specified organism or, where a Member State has demarcated an area with regard to only one or more subspecies of the specified organism pursuant to the second subparagraph of Article 4(1), as having been found to be susceptible to that or those subspecies; (c) specified plants  means host plants and all plants for planting, other than seeds, belonging to the genera or species listed in Annex I; (2) The following Article 3a is inserted: Article 3a Contingency plans 1. By 31 December 2016, each Member State shall establish a plan setting out the actions to be taken in its territory in accordance with Articles 4 to 6a, and Articles 9 to 13a, in case of a confirmed or suspected presence of the specified organism (hereinafter the contingency plan ). 2. The contingency plan shall also set out the following: (a) the roles and responsibilities of the bodies involved in those actions and the single authority; (b) one or more laboratories specifically approved for the testing of the specified organism; (c) rules on the communication of those actions between the bodies involved, the single authority, the professional operators concerned and the public; (d) protocols describing the methods of visual examinations, sampling and laboratory testing; (e) rules on training of personnel of the bodies involved in those actions; (f) minimum resources to be made available and proceedings to make available additional resources in case of a confirmed or suspected presence of the specified organism. 3. Member States shall evaluate and review their contingency plans as necessary. 4. Member States shall communicate their contingency plans to the Commission at its request. (3) Article 4(1) is replaced by the following: 1. Where the presence of the specified organism is confirmed, the Member State concerned shall without delay demarcate an area in accordance with paragraph 2, hereinafter demarcated area . By way of derogation from the first subparagraph, where the presence of one or more particular subspecies of the specified organism is confirmed, the Member State concerned may demarcate an area with regard to that or those subspecies only. (4) Article 5 is replaced by the following: Article 5 Prohibition concerning the planting of host plants in infected zones 1. The planting of host plants in infected zones shall be prohibited, except in sites which are physically protected against the introduction of the specified organism by its vectors. 2. By way of derogation from paragraph 1, the Member State concerned may authorise, in accordance with the conditions laid down in Commission Directive 2008/61/EC (5), the planting of the host plants for scientific purposes within the containment area referred to in Article 7, outside the area referred to in Article 7(2)(c). (5) Commission Directive 2008/61/EC of 17 June 2008 establishing the conditions under which certain harmful organisms, plants, plant products and other objects listed in Annexes I to V to Council Directive 2000/29/EC may be introduced into or moved within the Community or certain protected zones thereof, for trial or scientific purposes and for work on varietal selections (OJ L 158, 18.6.2008, p. 41." (5) Article 9 is amended as follows: (a) The following paragraph 4a is inserted: 4a. By way of derogation from paragraphs 1 and 4, the movement within the Union, within or out of the demarcated areas, of dormant plants of Vitis intended for planting, other than seeds, may take place if both of the following conditions are fulfilled: (a) the plants have been grown in a site registered in accordance with Directive 92/90/EEC; (b) as practically close to the time of movement as possible, the plants have undergone an appropriate thermotherapy treatment in a treatment facility authorised and supervised by the responsible official body for that purpose, whereby the dormant plants are submerged for 45 minutes in water heated to 50 °C, in accordance with the relevant EPPO Standard (6). (6) EPPO (European and Mediterranean Plant Protection Organisation), 2012. Hot water treatment of grapevine to control Grapevine flavescence dorÃ ©e phytoplasma. Bulletin OEPP/EPPO Bulletin, 42(3), 490 492." (b) The following paragraph 8 is added: 8. Host plants which have never been grown inside the demarcated areas shall only be moved within the Union if they are accompanied by a plant passport prepared and issued in accordance with Directive 92/105/EEC. Without prejudice to Part A of Annex V to Directive 2000/29/EC, no plant passport shall be required for the movement of host plants to any person, acting for purposes which are outside his trade, business or profession, and who acquires those plants for its own use. (6) The following Article 13a is inserted: Article 13a Awareness campaigns Member States shall make information available to the general public, travellers, professional and international transport operators concerning the threat of the specified organism for the Union territory. They shall make that information publicly available, in the form of targeted awareness campaigns on the respective websites of the responsible official bodies or other websites designated by those bodies. (7) The Annexes are amended as set out in the Annex to this Decision. Article 2 Addressees This Decision is addressed to the Member States. Done at Brussels, 17 December 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision (EU) 2015/789 of 18 May 2015 as regards measures to prevent the introduction into and the spread within the Union of Xylella fastidiosa (Wells et al.) (OJ L 125, 21.5.2015, p. 36). (3) Commission Directive 2008/61/EC of 17 June 2008 establishing the conditions under which certain harmful organisms, plants, plant products and other objects listed in Annexes I to V to Council Directive 2000/29/EC may be introduced into or moved within the Community or certain protected zones thereof, for trial or scientific purposes and for work on varietal selections (OJ L 158, 18.6.2008, p. 41). (4) EFSA PLH Panel (EFSA Panel on Plant Health), 2015. Scientific opinion on hot water treatment of Vitis sp. for Xylella fastidiosa. EFSA Journal 2015;13(9):4225, 10 pp. doi:10.2903/j.efsa.2015.4225. ANNEX The Annexes are amended as follows: (1) In Annex I, the following plants are inserted in alphabetical order: Asparagus acutifolius L. Cistus creticus L. Cistus monspeliensis L. Cistus salviifolius L. Cytisus racemosus Broom Dodonaea viscosa Jacq. Euphorbia terracina L. Genista ephedroides DC. Grevillea juniperina L. Hebe Laurus nobilis L. Lavandula angustifolia Mill. Myoporum insulare R. Br. Pelargonium graveolens L'HÃ ©r Westringia glabra L. (2) Annex II is deleted.